Herrick, J.
Erom the correspondence submitted to me upon this application, it would appear that notice of the proceedings to reduce the assessments of the relators was given by the Attorney-General to the corporation counsel of the city of Rochester, ¿nd that the corporation counsel was then under the impression that nothing could be done by the city in the premises. ■
The mayor, however, seems to have arrived at a different conclusion, and speaking for the city asks an opportunity for it to be heard. With the suggestions that have been made as to why the mayor has taken the attitude that he has, the court can have nothing to do, and will give them no weight. Under the charter of cities of the second class, to which Rochester belongs, the mayor is peculiarly the representative of the city, and the guardian of its rights and interests, and courts are bound to assume that his official actions are taken in good faith.
The question as to whether the real estate of the city of Rochester is, or is not, assessed at its full value, or as to whether the tax commissioners have, or have not, assessed the property of the corporations at their full value, cannot be determined by me upon this application. As to the first, the mayor of the city who should have means of knowledge of the facts swears that the real estate of the city of Rochester is assessed at its full value — it is true that that statement is made upon information and belief — but the sources of information at the hands of the mayor are such that more force and effect should be given to such an allegation, than is ordinarily given to statements upon information and belief.
I have heretofore had occasion to consider applications to vacate and set aside orders and judgments rendered under *548similar circumstances, and permitting the city interested to intervene. In the case of People ex rel. Buffalo Railway Company v. Board of Tax Commissioners, and People ex rel. Cross-Town Railway Company of Buffalo v. Board of Tax Commissioners, a memoranda was written by me giving my reason^ for granting the applications in those cases. Such memoranda has not been published, and a copy thereof is appended hereto, as it seems to me that the same reasons for granting the applications in those cases applies to the applica; tion now under consideration, and lead to the same decision being made.
The application of the city of Rochester is granted, and orders and judgments set aside, with leave to the city of Rochester to intervene and be heard upon the application of the relators for a reduction of their assessments.
If the orders to be entered cannot be agreed upon, they may be settled before me, at my chambers, in the city of Albany, upon any Saturday.
Ordered accordingly.